 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------- X
 MUJAE GROUP, INC.,                                             :
                                                                :   ORDER RESOLVING
                                              Plaintiff,        :   DISCOVERY DISPUTES
                                                                :
                 v.                                             :   20 Civ. 6719 (AKH)
                                                                :
 SPOTIFY USA INC., et al.,                                      :
                                                                :
                                              Defendants.       :
 -------------------------------------------------------------- X

ALVIN K. HELLERSTEIN, U.S.D.J.:

                 The parties submitted two letters apprising the Court of their disputes concerning

the proposed protective order and proposed ESI order. See ECF Nos. 67, 69. With respect to the

proposed protective order, the parties disagree whether Mr. Nadeem Mughal, Plaintiff’s sole

corporate representative, may view Defendants’ “Attorneys’ Eyes Only” information (“AEO

Information”). With respect to the proposed ESI order, the parties disagree whether employee

personal social media data and personal cellphones not issued by the employer are subject to

party discovery. The Court addresses each dispute in turn.

                 A party “may obtain discovery regarding any non-privileged matter that is

relevant to any party’s claim or defense and proportional to the needs of the case.” Fed. R. Civ.

P. 26(b)(1). Rule 26(e)(1) authorizes courts, for good cause shown, to “issue an order to protect

a party or person from annoyance, embarrassment, oppression, or undue burden or expense.”

Fed. R. Civ. P. 26(c)(1). “One situation in which it may be desirable to limit the persons who are

to be present is when a deposition or other form of discovery is likely to elicit confidential

information that could be harmful in the hands of a competitor.” 8A Charles A. Wright & Arthur

R. Miller, Federal Practice and Procedure § 2041 (3d ed. 2010). “When a protective order is

issued for this reason it is commonly combined with requirements, imposed under the authority


                                                       1
of the next two subsections of Rule 26(c), that the information obtained is to remain sealed and

that the parties are to make no disclosure of what was learned.” Id. “In the same vein, a court

may order that confidential information not be disclosed to the client by the attorney.” Id.

Indeed, as the Second Circuit noted, “[t]he disclosure of confidential information on an

‘attorneys’ eyes only’ basis is a routine feature of civil litigation involving trade secrets.” In re

The City of New York, 607 F.3d 923, 935 (2d Cir. 2010). Here, Mr. Mughal is Plaintiff’s sole

employee. Providing Mr. Mughal with unfettered access to Defendants’ AEO information risks

disclosing Defendants’ trade secrets to a person capable of competitive decision-making,

precisely what the proposed AEO provision intends to prevent. Also, as noted in the joint letter,

Plaintiff retained a team of sophisticated counsel trained in both law and engineering. See ECF

No. 67, at 5 n.3. Plaintiff may rely on its counsel to review and analyze any AOE information.

The Court therefore denies Plaintiff’s application to grant Mr. Mughal access to Defendants’

AEO information, without prejudice to renewal pursuant to procedures set forth in the proposed

protective order after counsel’s inspection.

               With respect to Plaintiff’s request to access third-party employees’ personal

cellphone and social media data, the Court is guided by the Second Circuit’s dictum that “[t]he

privacy interests of innocent third parties . . . should weigh heavily in a court’s balancing

equation.” Gardner v. Newsday, Inc. (In re Newsday, Inc.), 895 F.2d 74, 79–80 (2d Cir.)

(quoting United States v. Biaggi (In re New York Times Co.), 828 F.2d 110, 116 (2d Cir.1987).

Plaintiff has not identified any specific individuals whose personal cellphone and social media

data it seeks to obtain. Without the benefit of any narrowly tailored justifications, the Court is

unwilling to grant Plaintiff blanket access to third-party private information at this time. The

Court therefore denies Plaintiff’s request to access third-party employees’ personal cellphone

and social media data, without prejudice to renewal after the identification of specific custodians.



                                                   2
              The parties shall submit their proposed protective order and ESI order consistent

with the Court’s rulings. The Clerk of Court shall terminate the open motion to enter opposed

proposed order (ECF No. 60), as it was withdrawn (ECF No. 62).



              SO ORDERED.

Dated:        June 30, 2021                                ___________/s/___________
              New York, New York                            ALVIN K. HELLERSTEIN
                                                            United States District Judge




                                               3
